Citation Nr: 1221273	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 1998 for the assignment of a 20 percent disability rating for herniated nucleus pulposus at L4-5, to include on the basis of clear and unmistakable error (CUE) in a May 1974 rating decision that reduced the rating from 20 percent to 10 percent, effective August 1, 1974.  

2.  Entitlement to an effective date earlier than May 29, 1974 for the grant of service connection and assignment of a 10 percent initial rating for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Phoenix, Arizona.

The Board notes that the RO addressed both the lumbar spine and right knee claims as involving allegations of CUE.  The Board has characterized only the issue pertaining to the lumbar spine as involving an allegation of CUE as the Veteran's January 2007 CUE claim is in essence a timely Notice of Disagreement with the October 2006 rating decision which assigned the effective date for the grant of service connection and assignment of a 10 percent rating for degenerative joint disease of the right knee.  The Board acknowledges that the October 2006 decision was not an ordinary grant of service connection.  In fact, the grant of service connection was based on a finding of the RO that there was CUE in a May 1974 rating decision which denied service connection for a right knee disorder; however, because of the RO's finding that the May 1974 decision contained CUE, there remains no actual dispute regarding CUE in the May 1974 decision.  No effective date was assigned in that decision, as service connection was not granted at that time.  The Veteran's dispute here is solely with the effective date assigned in the October 2006 rating decision, a decision which he timely appealed.  As the decision was appealed, it is not final, and therefore cannot be the subject of a collateral attack based on an allegation of CUE.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994) (a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office).  The Board has characterized the issue accordingly.  The Board has considered whether there is any prejudice to the Veteran in the Board's different characterization and treatment of the issue on appeal; however, in light of the far more stringent burden of proof in a CUE claim as compared to an ordinary effective date claim, the Board finds that there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).     


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The RO's decision of May 1974 that reduced the disability rating for the Veteran's herniated nucleus pulposus at L4-5 from 20 percent to 10 percent was consistent with and was reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 

3.  In January 2007, the Veteran asserted a freestanding claim seeking an effective date prior to May 15, 1998 for the assignment of a 20 percent disability rating for herniated nucleus pulposus at L4-5. 

4.  At the time of the December 1974 rating decision, which the RO has found contained CUE regarding the issue of service connection for degenerative joint disease of the right knee, the original claim for service connection for a right knee disorder was subject to a final adjudication, and there was no pending claim for service connection, formal or informal, earlier than May 29, 1974.   


CONCLUSIONS OF LAW

1.  The RO's decision of May 1974 that reduced the Veteran's disability rating for herniated nucleus pulposus at L4-5 from 20 percent to 10 percent did not involve clear and unmistakable error.  38 U.S.C.A. §§ 5112, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).

2.  The Veteran's claim seeks an effective date earlier than May 15, 1998 for the assignment of a 20 percent disability rating for herniated nucleus pulposus at L4-5 in a manner not authorized by law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

3.  The criteria for an effective date earlier than May 29, 1974 for the grant of service connection and the assignment of a 10 percent initial rating for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.157, 3.159, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Regarding the matter of an earlier effective date on any basis other than CUE, as discussed below, the facts are not in dispute; instead, resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to either claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

Regarding the right knee, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz, 15 Vet. App. at 149; Mason, 16 Vet. App. 129; VAOPGCPREC 5-2004.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).  

Analysis of CUE - Low Back

The Veteran asserts that the reduction of the disability rating for herniated nucleus pulposus at L4-5 from 20 percent to 10 percent in a May 1974 RO rating decision was based on CUE.  The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior decision involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be Ipso Facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith, 35 F.3d at 1527.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As an initial matter, the Board finds the allegations of CUE made by the Veteran and his representative in his statements and testimony are adequate to meet the threshold pleading requirements, and therefore dismissal of the claim is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Veteran adequately identified the 1974 rating decision at issue and set forth a reasonable allegation of CUE.  The Board will proceed to consider this appeal on the merits.  

The Veteran filed his original service connection claim in January 1972.  At that time, he reported an in-service back injury.  In a June 1972 rating decision, service connection for herniated nucleus pulposus at L4-5 was granted with a 20 percent initial rating assigned effective September 2, 1971.  A VA examination was conducted in March 1974.  Based on the results of the examination, in a May 1974 rating decision, the RO reduced the rating for herniated nucleus pulposus at L4-5 to 10 percent, effective August 1, 1974.  The Veteran submitted a Notice of Disagreement in May 1974, in which he noted that he would like to contest the May 1974 rating decision.  The RO ordered VA examinations in July 1974 and October 1974.  In an August 1974 VA Form 21-4138, the Veteran reported that his back disability had worsened.  In a December 1974 rating decision, the RO denied an increased rating for herniated nucleus pulposus at L4-5.  A Statement of the Case was issued in February 1975.  The Veteran did not submit a VA Form 9 or equivalent.  As the Veteran did not appeal the December 1974 rating decision, and no new and material evidence was received regarding the back within a year of that decision, see 38 C.F.R. § 3.156(b), the May 1974 and December 1974 rating decisions became final.  

The Board notes that the May 1974 rating decision that reduced the rating for herniated nucleus pulposus at L4-5 from 20 percent to 10 percent was not preceded by a proposal to reduce the rating, as is now required under 38 C.F.R. § 3.105(e).  However, at the time of the May 1974 rating decision, the relevant regulations were substantially different from those currently in effect.  There was no provision in effect parallel to the current 38 C.F.R. § 3.105(e), which concerns such procedural rights as the right to prior notice of the proposed reduction, the right to submit evidence and the right to appear for a personal hearing.  The regulation in effect required only that notice of the reduction be provided to the Veteran (distinguished from prior notice and proposed reduction), and that he be afforded 60 days to respond.  See 38 U.S.C.A. § 5112 (West 1971); 38 C.F.R. § 3.105(e) (1973).  

The Board acknowledges that no copy of the notice letter that accompanied the May 1974 rating decision is included in the claims file.  If VA fails to comply with procedural requirements, including providing written notice to the claimant (and the representative, if any) of the decision in question, and an explanation of the procedure for obtaining review of the decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  See also Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325; In re Fee Agreement of Hugh D. Cox, 10 Vet. App. 361, 374-75 (1997); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997).  Only final decisions are subject to collateral attack based on CUE.

In this case, the Veteran does not contend that he did not receive notice of the May 1974 decision.  Moreover, there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that timely notice of the May 1974 decision was sent to the Veteran at his most recent address of record.  Indeed, the Veteran did in fact respond within 60 days of the rating decision, which further bolsters this presumption.  

The standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  While current provisions regarding disability ratings in effect for five years or more are generally in accord with the version in effect in 1974, the requirements for reduction of ratings with respect to disabilities that are likely to improve (i.e., those in effect for less than five years), were significantly different in 1974 as compared to the current version.  The current requirements include re-examinations disclosing improvement in disabilities.  38 C.F.R. § 3.344(c) (2011).  Specifically, it is now necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  By contrast, the version of 38 C.F.R. § 3.344(c) in effect in 1974 provided simply that reexaminations disclosing improvement, physical or mental, in disabilities in effect for less than five years will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (1973). 

At the time of the May 1974 rating decision, the applicable rating criteria for Diagnostic Code 5293 (intervertebral disc syndrome) provided for a 60 percent rating for impairment that was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; a rating of 40 percent was available for impairment that was severe with recurring attacks, with intermittent relief; a rating of 20 percent was available for impairment that was moderate with recurring attacks; a rating of 10 percent was available for impairment that was mild; and a zero percent rating was assigned for a postoperative, cured condition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1974).  

In this case, the pertinent examinations are dated in March 1972 and March 1974.  Notably, they were conducted by the same examiner, an orthopedist.  In the March 1972 examination, while the Veteran was able to flex forward, he had no range of motion on extension of the back.  His spinous processes were also found to be tender to palpation.  In contrast, when examined in March 1974, the Veteran was found to have range of motion that was full and to a normal degree in all directions, without complaint.  In addition, there was no tenderness noted in the spinous processes.  

The Board finds that the evidence of record in March 1974 provides a reasonable basis for the RO to have concluded that there had been an improvement in the Veteran's herniated nucleus pulposus at L4-5.  The Board further finds that the evidence does not demonstrate clear and unmistakable error in the RO's determination that the March 1974 examination disclosed an improvement in the Veteran's service-connected herniated nucleus pulposus at L4-5.  While the Veteran disagrees with the RO's determination as to an actual improvement, this amounts to a disagreement with how the evidence was weighed.  Such a disagreement is manifestly not CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient.  Fugo, 6 Vet. App. at, 44.

The Board also notes that effective February 1, 1990, Title 38 U.S.C. § 5104(b) required ROs to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 1991 & Supp. 2001); Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Crippen, 9 Vet. App. at 421.

In sum, the Board finds that the May 1974 RO rating decision that reduced the disability rating for herniated nucleus pulposus at L4-5 from 20 percent to 10 percent was consistent with and was reasonably supported by the evidence then of record, as well as the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  Accordingly, the Board finds that there was no CUE regarding the rating reduction for herniated nucleus pulposus at L4-5 in the May 1974 rating decision.

Analysis of Earlier Effective Date - Low Back

As noted above, the May 1974 and December 1974 rating decisions became final when the Veteran did not perfect his appeal of the May 1974 decision and did not submit new and material evidence or a Notice of Disagreement with the December 1974 decision.  The next correspondence from the Veteran came in September 1976, at which time the Veteran requested a reevaluation of his back and submitted a letter from a private physician.  The RO ordered a VA examination and the Veteran failed to report.  In January 1977, the RO denied the claim based on the Veteran's failure to report for a scheduled VA examination.  See 38 C.F.R. § 3.655(b).  The Veteran did not appeal the January 1977 decision that denied an increased rating for the back, and he did not submit new and material evidence within a year of that decision.  It therefore became final.  There is no further correspondence until May 1998, when the Veteran requested that his back rating be increased.  The Veteran was afforded a VA examination to evaluate his back disability in September 1998.  In a January 1999 rating decision, the disability rating for herniated nucleus pulposus at L4-5 was increased to 20 percent, effective May 15, 1998.  The Veteran did not appeal the effective date assigned for the 20 percent rating in the January 1999 rating decision, and he did not submit new and material evidence within a year of that decision.  As such, the decision became final, and there was no pending claim or non-final decision at the time the Veteran filed his effective date claim in January 2007.  

In August 2006, the CAVC issued a decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the CAVC held that where a rating decision that granted an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the CAVC held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  

In light of Rudd, the Board finds that the Veteran's claim of entitlement to an effective date earlier than May 15, 1998 for the grant of an evaluation of 20 percent disabling for herniated nucleus pulposus at L4-5 must be dismissed.  The CAVC in Rudd made clear that, where a rating decision that established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  As the Veteran's claim that the May 1974 rating decision reducing the evaluation of herniated nucleus pulposus at L4-5 from 20 percent disabling to 10 percent disabling, effective August 1, 1974, was the product of CUE has been denied by the Board within this decision, the Veteran's freestanding claim of entitlement to an earlier effective date based on the January 1999 rating decision or prior final rating decisions must be dismissed.  

Analysis of Effective Date - Right Knee

As found by the Board above, the Veteran submitted a timely appeal of the August 2006 rating decision that assigned the current effective date of May 29, 1974 for the grant of service connection for degenerative joint disease of the right knee.  The Board will accordingly address the merits of the claim for an earlier effective date.

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to May 29, 1974, as there is nothing in the record that could be interpreted as an earlier non-final claim, formal or informal, for service connection for a right knee disorder prior to May 29, 1974.  

Prior to the May 29, 1974 claim, service connection for a right knee disorder was denied by the RO in a June 1972 decision.  The June 1972 decision did not become final as the Veteran submitted new and material evidence and requested reconsideration of the claim in July 1972.  See 38 C.F.R. § 3.156(b).  However, the subsequent September 1972 rating decision, which again denied service connection for a right knee disorder, became final one year after the decision as the Veteran did not file an appeal and did not submit new and material evidence regarding the claim within the one year period.  In fact no evidence was received within one year of the September 1972 decision.

The Board acknowledges that a March 1974 VA examination report does discuss the Veteran's knee complaints; however, this cannot serve as a claim (formal or informal) for service connection.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was a prior disallowance of service connection for a right knee disorder; however, such disallowance was on the basis that there was no residual disability.  This does not meet the definition of a disallowance of compensation for the reason that a service-connected disability is not compensable in degree.  In essence, this provision contemplates a scenario where service connection is granted, but a zero percent disability rating is assigned.  In the Veteran's case, service connection was denied based on no residual disability, and the provisions of 38 C.F.R. § 3.157(b) do not establish the basis for a prior date of informal claim for service connection.  The next correspondence from the Veteran regarding the claim comes in the form of correspondence received on May 29, 1974, which is the currently assigned effective date.  

In summation of the Board's findings, prior to May 29, 1974, there was no pending claim for service connection for a right knee disorder pursuant to which service connection could have been granted.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, again, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim, and this is supported by the record; therefore, the date of claim, May 29, 1974, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2011).  As there is no legal basis for assignment of any earlier effective date than May 29, 1974, the Board finds that an earlier effective date for the grant of service connection for a degenerative joint disease of the right knee is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

The appeal regarding an allegation of CUE in a May 1974 rating decision that reduced the rating for herniated nucleus pulposus at L4-5 from 20 percent to 10 percent is denied.

The claim of entitlement to an effective date earlier than May 15, 1998 for the grant of an evaluation of 20 percent for herniated nucleus pulposus at L4-5 is dismissed.  

An effective date earlier than May 29, 1974 for the grant of service connection and assignment of a 10 percent rating for degenerative joint disease of the right knee is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


